783 N.W.2d 117 (2010)
IRON MOUNTAIN INFORMATION MANAGEMENT, INC., Plaintiff-Appellant,
v.
Robert NAFTALY, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
James Rushton and Pittsfield Charter Township, Defendants.
CVS Pharmacy, Inc., Plaintiff-Appellant,
v.
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Glenn Lemmon and City of Novi, Defendants.
Nes Rental Holdings, Inc., Plaintiff-Appellant,
v.
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Linda Bade and City of Detroit, Defendants.
Iron Mountain Information Management, Inc., Plaintiff-Appellant,
v.
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Linda Bade and City of Detroit, Defendants.
Iron Mountain Information Management, Inc., Plaintiff-Appellant,
v. *118 
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Sherron Schultz and City of Livonia, Defendants.
Iron Mountain Information Management, Inc., Plaintiff-Appellant,
v.
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Sherron Schultz and City of Livonia, Defendants.
Iron Mountain Information Management, Inc., Plaintiff-Appellant,
v.
Robert Naftaly, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendants-Appellees, and
Tom Yack and Canton Township, Defendants.
Iron Mountain Information Management, Inc., Plaintiff-Appellant,
v.
Linda Bade and City of Detroit, Defendants.
Docket Nos. 140817, 140818, 140819, 140820, 140821, 140822, 140823, 140824. COA Nos. 291579, 291586, 291729, 291730, 291731, 291732, 291733, 291734.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the December 29, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether the circuit courts have subject matter jurisdiction over appeals from a decision of the state tax commission regarding property classification.
We further ORDER that this case be argued and submitted to the Court together with the case of Midland Cogeneration Venture Ltd. v. Robert Naftaly, et al. (Docket No. 140814), at such future session of the Court as both cases are ready for submission.